Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/10/2021.  These drawings are reviewed and accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Michael Fainberg) on 08/17/2021.
The application has been amended as follows: 
Claims 1 and 23 have amended as follows:
1. (Currently Amended) An array substrate, comprising:
a base substrate;
a plurality of organic electroluminescence components, arranged on the base substrate in an array, wherein a luminescent spectrum of each organic electroluminescence component comprises a first waveband and a second waveband, the first waveband is determined by an emission peak of the luminescent spectrum, and is configured to determine brightness and tone purity of light emitted by the organic electroluminescence component; and

wherein the photoelectric conversion component comprises a fourth transparent electrode, a P-type semiconductor layer, an intrinsic semiconductor layer, an N-type semiconductor layer and a fifth transparent electrode arranged in a stackup manner;
wherein a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting red light is amorphous silicon; a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting green light is amorphous silicon doped with 5*1014 carbon particles; and a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting blue light is amorphous silicon doped with 9*1013 carbon particles.
23. (Currently amended) A display panel, comprising an array substrate and a protection cover plate, wherein the array substrate comprises:
a base substrate;
a plurality of organic electroluminescence components, arranged on the base substrate in an array, wherein a luminescent spectrum of each organic electroluminescence component comprises a first waveband and a second waveband, the first waveband is determined by an emission peak of the luminescent spectrum, and is configured to determine brightness and tone purity of light emitted by the organic electroluminescence component; and

wherein the photoelectric conversion component comprises a fourth transparent electrode, a P-type semiconductor layer, an intrinsic semiconductor layer, an N-type semiconductor layer and a fifth transparent electrode arranged in a stackup manner;
wherein a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting red light is amorphous silicon; a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting green light is amorphous silicon doped with 5*1014 carbon particles; and a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting blue light is amorphous silicon doped with 9*1013 carbon particles.
Allowable Subject Matter
Claims 1-11, 14-15, 18-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting red light is amorphous silicon; a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting green light is amorphous silicon doped with 5*1014 carbon particles; and a material of the intrinsic semiconductor layer corresponding to the organic electroluminescence component emitting blue light is amorphous silicon doped with 9* 1013 carbon particles.” as recited in independent claims 1 and 23, in all of the claims which is not found in the prior art references.
Claims 2-11, 14-15, 18-20, and 22 are allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BITEW A DINKE/Primary Examiner, Art Unit 2896